Exhibit 10.1
OMNI BIO PHARMACEUTICAL, INC.
SUBSCRIPTION INSTRUCTIONS
All persons who wish to subscribe for the securities of Omni Bio Pharmaceutical,
Inc. (the “Company”) in accordance with the terms of the Subscription Agreement
(attached) must carefully read and execute the attached documents according to
the following instructions and return them to GVC Capital LLC (the “Placement
Agent Agreement”), at 5350 S. Roslyn Street, Suite 400, Greenwood Village,
Colorado 80111, attention: Nancy Stratton.
INSTRUCTIONS
1. Complete and execute the Subscription Agreement as follows:
a. Complete the information on pages 1, 4-9 if appropriate.
b. Date and sign in the appropriate spaces on page 10 if subscribing as an
individual (includes Community Property, Joint Tenants, Tenants-in-Common) or on
page 11 if subscribing as a Corporation, Partnership, Trust, Retirement Account
or other entity .
c. Be sure to complete the information on the signature page, including address,
telephone number, and Social Security or Tax Identification Number.
2. Execute the Agreement among Lenders on page 9.
3. Return the completed documents to the Placement Agent along with your check
payable to “Omni Bio Pharmaceutical, Inc. Escrow Account”; or wire your
subscription funds to the escrow account as follows:

         
 
  Receiving Bank Name:   Steele Street Bank and Trust
 
      Denver, CO
 
  ABA Routing Number:   102007008
 
  Account Number:   10032983
 
  Name of Account:   Omni Bio Pharmaceutical, Inc. Escrow Account

  4.  
IF YOU ARE NOT CURRENTLY A CUSTOMER OF GVC CAPITAL LLC, ENCLOSE A COPY OF
DRIVER’S LICENSE OR PASSPORT,

If you have any questions please call Nancy Stratton at (720) 488-4717.

 

 



--------------------------------------------------------------------------------



 



IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.
SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT
Omni Bio Pharmaceutical, Inc.
5350 South Roslyn Street, Suite 430
Greenwood Village, CO 80111
Gentlemen:
The undersigned (the “Subscriber”) hereby tenders this subscription for the
purchase of units (“Units” or “Securities”) issued by Omni Bio Pharmaceutical,
Inc. (the “Company”). Each Unit consists of one share of the common stock of the
Company (“Common Stock”), and one warrant to purchase a share of the common
stock of the Company at an exercise price of $2.00 per share (a “Warrant”). The
Units are being offered at a price of $1.50 per Unit (the “Offering”). By
execution below, the Subscriber acknowledges that the Company is relying upon
the accuracy and completeness of the representations and warranties contained
herein in complying with its obligations under applicable securities laws.
1. Subscription Commitment. The Subscriber hereby subscribes for the purchase of
 _____  Units at an aggregate purchase price of $_____  as full payment
therefor. The purchase price shall be paid to the Company by cashier’s check
made payable to Omni Bio Pharmaceutical, Inc. Escrow Account or by wire transfer
to the account of the Company.
The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the sole discretion of the
Company and is to be evidenced by the Company’s execution of this Subscription
Agreement where indicated. If the subscription is rejected, the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder. Unless and until rejected by the Company,
this subscription shall be irrevocable by the Subscriber.
2. Representations and Warranties. In order to induce the Company to accept this
subscription, the Subscriber hereby represents and warrants to, and covenants
with, the Company as follows:
(a) Receipt of Document; Access to Information. Subscriber has been provided
with a copy of the Company’s Confidential Offering Memorandum (the
“Memorandum”), and a form of the Warrant, a copy of which is attached to the
Memorandum as Exhibit B. The Memorandum, form of the Warrant and this
Subscription Agreement are referred to herein as the “Documents.” The Subscriber
has carefully reviewed and is familiar with all of the terms of the Documents,
including the Risk Factors contained in the Memorandum. The Subscriber has been
given access to full and complete information regarding the Company and has
utilized such access to the Subscriber’s satisfaction for the purpose of
obtaining such information regarding the Company as the Subscriber has
reasonably requested; and, particularly, the Subscriber has been given
reasonable opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and to obtain any additional information, to the
extent reasonably available. The Subscriber acknowledges that the Subscriber has
had an opportunity to review all of the Company’s SEC filings, which are
publicly available at www.SEC.gov.

 

2



--------------------------------------------------------------------------------



 



(b) Reliance. The Subscriber has relied on nothing other than the Documents
(including any exhibits thereto) and the Company’s SEC filings in deciding
whether to make an investment in the Company. Except as set forth in the
Documents, no representations or warranties have been made to the Subscriber by
the Company, any selling agent of the Company, or any agent, employee, or
affiliate of the Company or such selling agent.
(c) Economic Loss. The Subscriber believes that an investment in the Securities
is suitable for the Subscriber based upon the Subscriber’s investment objectives
and financial needs. The Subscriber (i) has adequate means for providing for the
Subscriber’s current financial needs and personal contingencies; (ii) has no
need for liquidity in this investment; (iii) at the present time, can afford a
complete loss of such investment; and (iv) does not have overall commitments to
investments which are not readily marketable and disproportionate to the
Subscriber’s net worth, and the Subscriber’s investment in the Securities will
not cause such overall commitments to become excessive.
(d) Sophistication. The Subscriber, in reaching a decision to subscribe, has
such knowledge and experience in financial and business matters that the
Subscriber is capable of reading and interpreting financial statements and
evaluating the merits and risk of an investment in the Securities and has the
net worth to undertake such risks. The investment contemplated hereby is the
result of arm’s length negotiation between the Subscriber and the Company.
(e) No General Solicitation. The Subscriber was not offered or sold the
Securities, directly or indirectly, by means of any form of general advertising
or general solicitation, including, but not limited to, the following: (1) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar medium of or broadcast over television or radio;
or (2) to the knowledge of the undersigned, any seminar or meeting whose
attendees had been invited by any general solicitation or general advertising.
(f) Seek Advice. The Subscriber has obtained, to the extent the Subscriber deems
necessary, the Subscriber’s own personal professional advice with respect to the
risks inherent in the investment in the securities, and the suitability of an
investment in the Securities in light of the Subscriber’s financial condition
and investment needs;
(g) Investment Risks. The Subscriber recognizes that the Securities as an
investment involves a high degree of risk, including those set forth under the
risk factors contained in the Documents.
(h) Effect and Time of Representations. The information provided by the
Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof. The Subscriber
understands that the Company’s determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
“Securities Act”), which is based upon non-public offerings and applicable to
the offer and sale of the Securities, is based, in part, upon the
representations, warranties, and agreements made by the Subscriber herein. The
Subscriber consents to the disclosure of any such information, and any other
information furnished to the Company, to any governmental authority or
self-regulatory organization, or, to the extent required by law, to any other
person.
(i) Restrictions on Transfer; No Market for Securities. The Subscriber
acknowledges that (i) the purchase of the Securities is a long-term investment;
(ii) the Subscriber must bear the economic risk of investment for an indefinite
period of time because the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, the
Securities cannot be resold unless they are subsequently registered under said
laws or exemptions from such registrations are available; (iii) there is
presently no public market for the Securities and the Subscriber may be unable
to liquidate the Subscriber’s investment in the event of an emergency, or pledge
the Securities as collateral for a loan; and (iv) the transferability of the
Securities is restricted and (A) requires conformity with the restrictions
contained in paragraph 3 below and (B) legends will be placed on the
certificate(s) representing the Securities referring to the applicable
restrictions on transferability.

 

3



--------------------------------------------------------------------------------



 



(j) No Backup Withholding. The Subscriber certifies, under penalties of perjury,
that the Subscriber is NOT subject to the backup withholding provisions of
Section 3406(a)(i)(C) of the Internal Revenue Code.
(k) Restrictive Legend. Stop transfer instructions will be placed with the
transfer agent for the Securities, and a legend may be placed on any certificate
representing the Securities substantially to the following effect:
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS. AS SUCH,
THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND
NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.
(l) Placement Agent. The Subscriber understands that GVC Capital LLC is acting
as placement agent (the “Placement Agent”) on this transaction. The Company will
pay the Placement Agent a sales commission of 9% of the gross proceeds of this
Offering. The Placement Agent may re-allow a portion of the commission to
participating selling agents. The Company will also sell to the Placement Agent,
for nominal consideration, warrants to purchase 9% of the total number of shares
of Common Stock sold in this Offering. The Warrants will be exercisable until
five (5) years after the Final Closing of the Offering.
(m) Notice of Change. The Subscriber agrees that it will notify the Company in
writing promptly (but in all events within thirty (30) days after the applicable
change) of any actual or anticipated change in any facts or circumstances, which
change would make any of the representations and warranties in this Subscription
Agreement untrue if made as of the date of such change (after giving effect
thereto).

 

4



--------------------------------------------------------------------------------



 



3. Restricted Nature of the Securities; Investment Intent. The Subscriber has
been advised and understands that (a) the Securities have not been registered
under the Securities Act or applicable state securities laws and that the
securities are being offered and sold pursuant to exemptions from such laws;
(b) the Documents may not have been filed with or reviewed by certain state
securities administrators because of the limited nature of the offering; (c) the
Company is under no obligation to register the Securities under the Act or any
state securities laws, or to take any action to make any exemption from any such
registration provisions available. The Subscriber represents and warrants that
the Securities are being purchased for the Subscriber’s own account and for
investment purposes only, and without the intention of reselling or
redistributing the same; the Subscriber has made no agreement with others
regarding any of the Securities; and the Subscriber’s financial condition is
such that it is not likely that it will be necessary to dispose of any of such
Securities in the foreseeable future. The Subscriber is aware that, in the view
of the SEC, a purchase of such securities with an intent to resell by reason of
any foreseeable specific contingency or anticipated change in market value, or
any change in the condition of the Company, or in connection with a contemplated
liquidation settlement of any loan obtained for the acquisition of such
securities and for which such securities were pledged, would represent an intent
inconsistent with the representations set forth above. The Subscriber further
represents and agrees that if, contrary to the foregoing intentions, the
Subscriber should later desire to dispose of or transfer any of such Securities
in any manner, the Subscriber shall not do so unless and until (i) said
Securities shall have first been registered under the Act and all applicable
securities laws; or (ii) the Subscriber shall have first delivered to the
Company a written notice declaring such holder’s intention to effect such
transfer and describe in sufficient detail the manner and circumstances of the
proposed transfer, which notice shall be accompanied either by a written opinion
of legal counsel who shall be reasonably satisfactory to the Company, which
opinion shall be addressed to the Company and reasonably satisfactory in form
and substance to the Company’s counsel, to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Act and all
applicable state securities laws, or by a “no action” letter from the SEC to the
effect that the transfer of the Securities without registration will not result
in recommendation by the staff of the Commission that action be taken with
respect thereto.
4. Residence. The Subscriber represents and warrants that the Subscriber is a
bona fide resident of, is domiciled in and received the offer and made the
decision to invest in the Securities in the state set forth on the signature
page hereof, and the Securities are being purchased by the Subscriber in the
Subscriber’s name solely for the Subscriber’s own beneficial interest and not as
nominee for, or on behalf of, or for the beneficial interest of, or with the
intention to transfer to, any other person, trust or organization, except as
specifically set forth in this Subscription Agreement.
5. Investor Qualification. The Subscriber represents and warrants that the
Subscriber is an “accredited investor” as that term is defined in Regulation D
under the Securities Act because the Subscriber comes within at least one
category marked below. The Subscriber further represents and warrants that the
information set forth below is true and correct. ALL INFORMATION IN RESPONSE TO
THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED BY LAW. The
Subscriber agrees to furnish any additional information which the Company deems
necessary in order to verify the answers set forth below. (Please check all that
apply.)

     
Category I —
  The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000.
 
   
 
  Explanation. In calculation of net worth the Subscriber may include equity in
personal property and real estate, excluding the Subscriber’s principal
residence, cash, short term investments, stocks and securities. Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.
 
   
Category II —
  The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the last two years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.

 

5



--------------------------------------------------------------------------------



 



     
Category III —
  The Subscriber is an executive officer or director of the Company.
 
   
Category IV —
  The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act;
a savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; an
insurance company as defined in Section 2(13) of the Securities Act; a broker or
dealer registered pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or a business
development company as defined in Section 2(a)(48) of the Investment Company
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000, or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors (this includes
IRAs). (Note: If you check this category, the Company may request additional
information regarding investment company and ERISA issues.)
 
   
 
 
 
 
   
 
 
 
     (describe entity)
 
   
Category V —
  The Subscriber is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.
 
   
 
 
 
 
   
 
 
 
     (describe entity)
 
   
Category VI —
  The Subscriber is an entity with total assets in excess of $5,000,000 which
was not formed for the purpose of investing in the Securities and which is one
of the following:
 
                            a corporation; or
 
                            a partnership; or
 
                            a business trust; or
 
                            a tax-exempt organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.
 
   
 
 
 
 
   
 
 
 
     (describe entity)
 
   

 

6



--------------------------------------------------------------------------------



 



     
Category VII —
  The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories. If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.
 
   
 
 
 
 
   
 
 
 
     (describe entity)
 
   
Category VIII —
  The Subscriber is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment.

6. FINRA Questionnaire.
(a) Are you a member of FINRA1, a person associated with a member of FINRA2, or
an affiliate of a member?
Yes                                          No                     
If “Yes,” please list any members of FINRA with whom you are associated or
affiliated.

   
 
     
 

 

      1  
FINRA defines a “member” as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.
  2  
FINRA defines a “person associated with a member” as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA. Thus, “person associated
with a member” includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a “member” or
a “person associated with a member.” In addition, an organization of any kind is
a “person associated with a member” if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a “member”
or “person associated with a member.”

 

7



--------------------------------------------------------------------------------



 



   
 

(b) If you are a corporation, are any of your officers, directors or 5%
shareholders a member of FINRA, a person associated with a member of FINRA, or
an affiliate of a member?
Yes                                         No                     
If “Yes,” please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.

   
 

 

7. Authority. The undersigned, if other than an individual, makes the following
additional representations:
(a) The Subscriber was not organized for the specific purpose of acquiring the
Securities;
(b) The Subscriber is fully authorized, empowered and qualified to execute and
deliver this Subscription Agreement, to subscribe for and purchase the
Securities and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and
(c) This Subscription Agreement has been duly authorized by all necessary action
on the part of the Subscriber, has been duly executed by an authorized officer
or representative of the Subscriber, and is a legal, valid and binding
obligation of the Subscriber enforceable in accordance with its terms.
8. Use of Proceeds. The Subscriber acknowledges that any proceeds from the sale
of the Units will be used by the Company for working capital, investment and
research and development expenses as further described in the Memorandum.
9. Compliance with Laws; No Conflict. The execution and delivery of the
Subscription Agreement by or on behalf of the Subscriber and the performance of
the Subscriber’s obligations under, and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.
10. Reliance on Representations. The Subscriber understands the meaning and
legal consequences of the representations, warranties, agreements, covenants,
and confirmations set out above and agrees that the subscription made hereby may
be accepted in reliance thereon. The Subscriber acknowledges that the Company
has relied and will rely upon the representations and warranties of the
Subscriber in this Subscription Agreement. The Subscriber agrees to indemnify
and hold harmless the Company and any selling agent (including for this purpose
their employees, and each person who controls either of them within the meaning
of Section 20 of the Exchange Act) from and against any and all loss, damage,
liability or expense, including reasonable costs and attorney’s fees and
disbursements, which the Company, or such other persons may incur by reason of,
or in connection with, any representation or warranty made herein not having
been true when made, any misrepresentation made by the Subscriber or any failure
by the Subscriber to fulfill any of the covenants or agreements set forth
herein, or in any other document provided by the Subscriber to the Company.

 

8



--------------------------------------------------------------------------------



 



11. Transferability and Assignability. Neither this Subscription Agreement nor
any of the rights of the Subscriber hereunder may be transferred or assigned by
the Subscriber. The Subscriber agrees that the Subscriber may not cancel,
terminate, or revoke this Subscription Agreement or any agreement of the
Subscriber made hereunder (except as otherwise specifically provided herein) and
that this Subscription Agreement shall survive the death or disability of the
Subscriber and shall be binding upon the Subscriber’s heirs, executors,
administrators, successors, and assigns.
12. Survival. The representations and warranties of the Subscriber set forth
herein shall survive the sale of the Securities pursuant to this Subscription
Agreement.
13. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or mailed by
certified or registered mail, return receipt requested, postage prepaid, as
follows: if to the Subscriber, to the address set forth below; and if to the
Company to the address at the beginning of this Subscription Agreement, or to
such other address as the Company or the Subscriber shall have designated to the
other by like notice.
14. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
15. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the internal laws (and not the law of conflicts) of
the State of Colorado. The parties hereby consent to the non-exclusive
jurisdiction of the courts of the State of Colorado and any federal or state
court located in Denver, Colorado for any action arising out of this
Subscription Agreement.
16. Entire Agreement. This Agreement, including the appendices hereto,
constitutes the entire agreement, and supersedes all prior agreements or
understandings, among the parties hereto with respect to the subject matter
hereof.
IN NO EVENT WILL THE COMPANY, THE PLACEMENT AGENT, OR ANY OF THEIR AFFILIATES OR
THE PROFESSIONAL ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF
OPERATIONS OF THE COMPANY ARE NOT AS PROJECTED IN THE MEMORANDUM. INVESTORS MUST
LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE FINANCIAL,
TAX AND OTHER CONSEQUENCES OF INVESTING IN THE SECURITIES.

 

9



--------------------------------------------------------------------------------



 



17. Title. Manner in Which Title is To Be Held.
Place an “X” in one space below:
(a)  _____        Individual Ownership
(b)  _____       Community Property
(c)  _____       Joint Tenant with Right of Survivorship (both parties must
sign)
(d)  _____       Partnership
(e)  _____       Tenants in Common
(f)  _____       Corporation
(g)  _____       Trust
(h)  _____       Other (Describe):

     
 
       
 
       
 

Please print above the exact name(s) in which the Securities are to be held.
18. State of Residence. The Subscriber’s state of residence and the state in
which the Subscriber received the offer to invest and made the decision to
invest in the Securities is                                         .
19. Date of Birth. (If an individual) The Subscriber’s date of birth is:
                    

 

10



--------------------------------------------------------------------------------



 



SIGNATURES
The Subscriber hereby represents that it has read this entire Subscription
Agreement.
Dated:                     
INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)

     
 
  Address to Which Correspondence
Should be Directed
 
   
 
   
Signature (Individual)
   
 
   
 
   
Signature (All record holders should sign)
  City, State and Zip Code
 
   
 
   
Name(s) Typed or Printed
  Tax Identification or Social Security Number
 
   
 
   (___)_______________________________
 
  Telephone Number

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-BCP CUSTOMER
Customer Identification Program Notice: To help the government fight the funding
of terrorism and money laundering activities, federal law requires financial
institutions to obtain, verify, and record information that identifies each
client. This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital LLC, please include a copy of your driver’s license or
passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.

 

11



--------------------------------------------------------------------------------



 



CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY

                        Name of Entity   Address to Which Correspondence Should
be Directed    
 
                     
 
           
By:
           
 
 
 
*Signature  
 
City, State and Zip Code    
 
           
Its:
           
 
 
 
Title  
 
Tax Identification or Social Security Number    
 
                (_____)______________________     Name Typed or Printed  
Telephone Number    
 
           
Email Address
       

      *  
If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.

CERTIFICATE OF SIGNATORY
To be completed if Securities are being subscribed for by an entity.
I,                                                             , am the       
                                  of
                                                            (the “Entity”).
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.
IN WITNESS WHEREOF, I have hereto set may hand this  _____  day of  _____, 2011.

         
 
 
 
    Signature    

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER
Customer Identification Program Notice: To help the government fight the funding
of terrorism and money laundering activities, federal law requires financial
institutions to obtain, verify, and record information that identifies each
client. This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital LLC, please include a copy of your driver’s license or
passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.

 

12



--------------------------------------------------------------------------------



 



ACCEPTANCE
This Subscription Agreement is accepted as of
                                        , 2011

                  Omni Bio Pharmaceutical, Inc.    
 
           
 
  By:        
 
     
 
Robert C. Ogden    
 
      Chief Financial Officer    
 
           
 
  Date:        
 
     
 
   

 

13



--------------------------------------------------------------------------------



 



APPENDIX A
GVC DISCLOSURES
GVC Capital LLC
Privacy Policy Concerning Clients’ Financial Information Dated January 1, 2011
This privacy disclosure statement puts in writing the privacy policies that GVC
follows. Our policy is based on the recognition that our clients have an
expectation that nonpublic personal information will be kept confidential. We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.
Information about you is collected in the normal course of business for purposes
of providing services to you. This information is not collected for resale. We
provide information to unaffiliated third parties that is necessary for us to
provide services to you. The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.
Categories of Nonpublic Information We Collect In the Normal Course of Business:
1. Information you provide in establishing an account. This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.
2. Information about your transactions. This includes information obtained from
you concerning a transaction that we have done on your behalf. We also have
information about assets held for you. If your account was transferred to us, we
may have received information from another financial institution. Our Brokerage
services are introduced by us to a clearing firm that effects transactions and
maintains assets for you. We have access to information about these transactions
and assets. We anticipate that the clearing firm will separately provide you
with their privacy policies concerning client financial information that is
collected or available to them.
Categories of Nonpublic Information That is Disclosed:
We do not disclose any nonpublic personal information about our clients or
former clients to anyone, except as required or permitted by law. Examples of
such disclosures include:
1. All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us. For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.
2. Any information that is compelled to be produced by law, such as pursuant to
a subpoena issued by a court.
3. Information provided with your consent or at your direction, such as
disclosure to a nonaffiliated mortgage lender with whom you are applying for a
mortgage loan.
4. Information to a financial institution where your account is transferred.
5. Information provided by us to non-affiliated third parties that assist us in
providing our services to you such as data processing firms that prepare and
print your account statements.

 

 



--------------------------------------------------------------------------------



 



Parties to Whom We May Disclose Nonpublic Information
We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:

  1.  
Non-financial Entities. Such entities include persons we engage to prepare
confirmations, account statements and other account records and transfer agents
to permit the issuance of security certificates to you.

  2.  
Financial Entities. Such entities include a clearing firm that is a securities
broker-dealer that we introduce transactions or accounts in certain types of
security products.

We do not disclose nonpublic information about our clients to any party except
as required or permitted by law.
Our Policies Protecting the Confidentiality of Information About You

We restrict access to nonpublic personal information about you to those
employees and nonaffiliated third parties who need to know that information so
as to enable us to provide products and services to you.
Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.
Nonaffiliated third parties include our clearing firm or others that:
1. Prepare confirmations, account statements and other records of your account.
2. Transmit trade information to securities regulators and other government
agencies as required by applicable rules.
3. Regulate our business in accordance with applicable law.
4. Maintain accounts.
5. Facilitate the clearing and settlement of transactions.
6. Such other parties as permitted by law.
We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your nonpublic personal
information.
Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel. Account executives are provided with
transaction records of accounts that they have responsibility for servicing.
Electronic records are maintained on secure computers that are password
protected. Employees undergo background checks as a condition of employment.
We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services. If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.
GVC CAPITAL BUSINESS CONTINUITY PLANNING
GVC Capital LLC has developed a Business Continuity Plan on how we will respond
to events that significantly disrupt our business. Since the timing and impact
of disasters and disruptions is unpredictable, we will have to be flexible in
responding to actual events as they occur. With that in mind, we are providing
you with this information on our business continuity plan.
Contacting Us — If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at www.gvccap.com.

 

 



--------------------------------------------------------------------------------



 



Our Business Continuity Plan — We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business. In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption. Our business continuity plan addresses: data
back up and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and
regulators; alternate physical location of employees; critical supplier,
contractor, bank and counter-party impact; regulatory reporting; and assuring
our customers prompt access to their funds and securities if we are unable to
continue our business.
Varying Disruptions — Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole region.
Within each of these areas, the severity of the disruption can also vary from
minimal to severe. In a disruption to only our firm or a building housing our
firm, we will transfer our operations to a local site when needed and expect to
recover and resume business within an hour. In a disruption affecting our
business district, city, or region, we will transfer our operations to a site
outside of the affected area, and recover and resume business within a few
hours. In either situation, we plan to continue in business, transfer operations
to our clearing firm if necessary, and notify you through our web site
[www.gvccap.com] or a telephone recording from our main line, [303-694-0862] how
to contact us. If the significant business disruption is so severe that it
prevents us from remaining in business, we will assure our customer’s prompt
access to their funds and securities.
For more information — If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO 80111.

 

 